Cite as 2015 Ark. App. 452

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-15-50


                                                 Opinion Delivered   September 9, 2015
WILLIAM JOE MOLPUS, JR.
                     APPELLANT                   APPEAL FROM THE STONE
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2010-90]

STATE OF ARKANSAS                                HONORABLE JOHN DAN KEMP,
                                APPELLEE         JUDGE

                                                 AFFIRMED



                            M. MICHAEL KINARD, Judge

       Appellant William Joe Molpus, Jr. was found guilty of arson by a Stone County jury.

On appeal he challenges the sufficiency of the evidence, arguing that his confession was not

adequately corroborated. We affirm.

       Deborah Blackwell and James Burge testified that they purchased a cabin on the

White River in 2006 for more than $48,000. The driveway to the cabin crossed appellant’s

property. Blackwell said that they had an easement across appellant’s property, but appellant

had threatened to put up a gate to keep them out. While Blackwell was staying at the cabin

in July 2010, appellant threatened four times to burn the cabin down. When she left the

cabin to go home, Blackwell left the propane disconnected and pulled the breaker out of the

breaker box. The cabin was destroyed by fire on July 25, 2010. When Blackwell was able

to return to the cabin, it had been swept clean and piles of bricks were all that remained.

After the fire, appellant had completed construction of a fence and installed a locked gate,
                                  Cite as 2015 Ark. App. 452

which prevented Blackwell from reaching her property.

         Dennis Simons, an investigator with the Arkansas State Police, began investigating the

fire in September 2010. Simons and Investigator Todd Shaw went to the property and met

appellant at his gate before gaining access to the fire scene. Simons said that the cabin had

been totally destroyed by fire, and there was no scrap metal or remnants of wood or

appliances like what usually remained after a house fire. Simons said that this was “extremely

odd” and meant that someone had cleaned the scene before he arrived. Due to the scene

being cleaned up, he said that they were unable to determine the origin or cause of the fire.

         Simons spoke with appellant on his property to find out what had happened to the

fire scene. A recording of their conversation was played at trial. Appellant initially denied

setting the fire that burned the cabin but admitted setting a second fire to burn beams and

clean up the property. He admitted that he had taken down crime-scene tape strung by the

fire chief after the first fire and that he had no authority to clean up the property. Appellant

told Simons that he had called a man to come remove the scrap metal from the scene.

Appellant eventually admitted to Simons that he had set the fire that burned the cabin down.

He said that he burned the cabin because it had negative energy and that he started the fire

with tiki fuel.

         Appellant argued in his motion for directed verdict that there was no corroboration

of his confession, but his motion was denied. The jury found appellant guilty, and he was

sentenced to fifteen years’ imprisonment and ten years’ suspended imposition of sentence

(SIS).


                                               2
                                Cite as 2015 Ark. App. 452

       A confession of a defendant, unless made in open court, does not warrant a conviction

unless accompanied with other proof that the offense was committed. Ark. Code Ann. §

16-89-111(d)(1) (Supp. 2013). This requirement for other proof, sometimes referred to as

the corpus delicti rule, mandates only proof that the offense occurred and nothing more.

Ventry v. State, 2009 Ark. 300, 318 S.W.3d 576. Under the corpus delicti rule, the State

must prove (1) the existence of an injury or harm constituting a crime and (2) that the injury

or harm was caused by someone’s criminal activity. Id. It is not necessary to establish any

further connection between the crime and the particular defendant. Id. Further, the

corroborating evidence need not be sufficient, by itself, to sustain the conviction. Gipson v.

State, 2010 Ark. App. 820.

       Accordingly, we must determine whether, setting aside appellant’s out-of-court

confession, the evidence demonstrates that the crime of arson was committed by someone.

A person commits arson if he or she starts a fire with the purpose of destroying or otherwise

damaging an occupiable structure that is the property of another person. Ark. Code Ann.

§ 5-38-301(a)(1)(A) (Repl. 2013). At the time of the fire, there was a common-law

presumption that an unexplained fire was caused by accident.1 Fowler v. State, 99 Ark. App.
283, 259 S.W.3d 478 (2007). Appellant argues that the State failed to prove that the crime

of arson took place because the State’s witnesses admitted that they were unable to establish

a cause for the fire without the confession.



       1
       The presumption has since been eliminated by statute. See Ark. Code Ann. § 5-
38-312 (Repl. 2013).

                                               3
                                Cite as 2015 Ark. App. 452

       The State contends that there was sufficient “other proof” that the fire was the result

of arson. The State notes Blackwell’s testimony that the electricity and propane were

disconnected at the time of the fire and that appellant had repeatedly threatened to burn the

cabin days before the fire. After the fire, the crime-scene tape was removed, a second fire

was set, and scrap metal along with other remnants of the fire were removed from the scene.

Conduct of the accused following the crime, such as concealment or destruction of evidence,

is relevant and properly considered as evidence of consciousness of guilt. Simpkins v. State,

2010 Ark. App. 723. We hold that this evidence constitutes sufficient “other proof” that the

fire was the result of arson. Appellant’s confession, accompanied by this other proof that a

crime was committed, is sufficient to support his conviction. We affirm.

       Affirmed.

       HARRISON and GLOVER, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                              4